Citation Nr: 1231990	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-36 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected kidney stones.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.P.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to March 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an October 2010 remand, the Board requested that the RO complete additional development, including obtaining private medical treatment records identified by the Veteran.  The Veteran submitted 24 authorizations for private medical treatment records pertaining to his various claimed disabilities, and in May 2012, the RO sent requests to the providers identified by the Veteran to try to obtain those records.  Unfortunately, most of the requests have been returned by the U.S. Post Office as undeliverable.  Out of the 24 requests sent, only 5 have not been returned, including the requests sent to Dr. C.S.S., Research Clinical Laboratories, Tulsa Internists, Ltd., Dr. C.H.D., and B.E.K. Laboratory.  

Initially, the Board observes that the RO failed to notify the Veteran of the unavailability of the majority of the private medical treatment records that he requested that the RO obtain.  In that regard, 38 C.F.R. § 3.159(e) requires that, when VA is unable to obtain identified non-Federal records, VA must provide the Veteran with oral or written notice of that fact.  The notice must contain: (1) the identity of the records VA was unable to obtain; (2) an explanation of the efforts VA made to obtain the records; (3) a description of any further action VA will take regarding the claim; and (4) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e) (2011).  Although the record reflects that VA has been unable to obtain the majority of the private medical treatment records identified by the Veteran, there is no evidence in the claims file that VA provided the Veteran with oral or written notice of that fact in accordance with 38 C.F.R. § 3.159(e). 

Additionally, 38 C.F.R. § 3.159(c)(1) requires VA to make "reasonable efforts to obtain relevant records not in the custody of a Federal department or agency," to consist of "an initial request for the records and, if the records are not received, at least one follow-up request."  A follow-up request is "not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile."  38 C.F.R. § 3.159(c)(1) (2011).  

In this case, although a second request for the majority of the identified private medical treatment records would be futile, as the requests were returned as undeliverable by the U.S. Post Office, the requests for treatment records from Dr. C.S.S., Research Clinical Laboratories, Tulsa Internists, Ltd., Dr. C.H.D., and B.E.K. Laboratory were not returned as undeliverable, and there is no evidence to suggest that the records do not exist or that a second request would be futile.  Thus, the RO should again attempt to obtain the private medical treatment records from Dr. C.S.S., Research Clinical Laboratories, Tulsa Internists, Ltd., Dr. C.H.D., and B.E.K. Laboratory in accordance with 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should provide the Veteran and his representative with proper notice of the unavailability of the private medical treatment records in the instances where the requests were returned by the U.S. Post Office as undeliverable at the addresses provided.  The notice must include: (1) the identity of the records that could not be obtained; (2) an explanation of the efforts that were made to obtain those records; (3) a description of any further action to be taken by VA with respect to the claims; and (4) notice that the Veteran is ultimately responsible for providing the evidence.

2.  The RO should make follow-up requests for the private medical treatment records identified by the Veteran which have not been shown to be unavailable, including the records of Dr. C.S.S., Research Clinical Laboratories, Tulsa Internists, Ltd., Dr. C.H.D., and B.E.K. Laboratory.  

3.  When the development requested has been completed, the claims should be reviewed by the RO.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



